280 So.2d 448 (1973)
Dorothy Anderson DeTHORNE, Plaintiff,
v.
Nancy Denneno BECK et al., Defendants.
No. 73-131.
District Court of Appeal of Florida, Fourth District.
July 6, 1973.
George L. Clapham, Orlando, for plaintiff.
Gary L. Dirlam and Robert C. Cooper of Hoffman, Hendry, Parker, Smith & Anderson, Orlando, for defendants.
PER CURIAM.
Pursuant to Rule 4.6, F.A.R., 32 F.S.A., the following question has been certified to this Court:
"Is a station wagon that is not used as public livery conveyance for passengers, but is used primarily in the business of the insured a `motor vehicle' as defined by Section 627.732, Florida Statutes?"
Based upon our reading of F.S. Section 627.732(1), F.S.A., and giving the language of that statute its intended meaning, we conclude that a station wagon that is not used as public livery conveyance for passengers but is used primarily in the business of the insured, is a motor vehicle, as defined by Section 627.732, supra. Art *449 Berman Concrete Co. v. Sey Construction Corp., Fla.App. 1971, 247 So.2d 791; Johnson v. Presbyterian Homes of Synod of Fla., Inc., Fla. 1970, 239 So.2d 256. Any administrative rule promulgated in furtherance of said statute must be consistent with the provisions thereof. 1 Fla.Jur., Administrative Law, Sec. 92.
The certified question is answered in the affirmative.
WALDEN, OWEN and MAGER, JJ., concur.